Exhibit 10.2 M.D.C. HOLDINGS, INC. 2 PERFORMANCE SHARE UNIT GRANT AGREEMENT The Compensation Committee (the “Committee”) of M.D.C. Holdings, Inc., a Delaware corporation (the “Company” ), awards performance share units ( “ PSUs ” ) under the Company’s 2011 Equity Incentive Plan (the “Plan ”) to the Employee named below. This Performance Share Unit Grant Agreement (the “Agreement” ) evidences the terms and conditions of the Company’s award and the PSUs constitute “qualified performance based compensation and other stock-based awards” under Sections 9 and 10 of the Plan. A. NOTICE OF AWARD Name of Employee: Target Number of Performance Share Units Granted : (“ Target PSUs ”) Award Date: July25, 2016 Performance Period: July1, 2016 through June30, 2019 Base Period : July1, 2015 through June30, 2016 Performance Goal: The award will be earned based upon the Company’s performance, over a three-year period, measured by increasing home sale revenues, while maintaining a minimum average gross margin from home sales percentage (excluding impairments) of at least fifteen percent (15%) over the Performance Period (this later requirement being referenced as the “ GSM Condition ”). The average annual increase in the Company’s home sale revenues will be calculated: (1) by aggregating the sum of the home sale revenues reported by the Company for the Performance Period in the Company’s regularly prepared financial statements (which may be unaudited for the two quarters ended June30, 2019) as filed with the Securities and Exchange Commission (the “
